 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDJ. P. Stevens & Co., Inc. and Amalgamated Clothing& Textile Workers Union, AFL-CIO, CLC. CaseI -CA-6999June 25, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY AND TRUESDALEOn March 30, 1979, Administrative Law JudgeRussell M. King, Jr., issued the attached Decision inthis proceeding. Thereafter, both the General Counseland the Charging Party filed exceptions and support-ing briefs, and Respondent filed an answering brief inopposition to the exceptions filed by the GeneralCounsel and the Charging Party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-' Both the (ieneral ('Counsel and the (Charging Party have excepted to cer-tain credibility findings made by the Administrative Law Judge It is theBoard's established policy not to overrule an administrative law judge's reso-lutions with respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect SltandardDr) Waill Proudut. I. 91 NLRB 544 (1950). enid. I88 -.2d 362 (3d (ir1951). We have carefully examined the record and find no basis for reversinghis findings.2 In sec. I I. A. 6. f his Decision. the Administrative l.aw Judge incorrectlysummarizes a part of the testimony of Supervisor Nelson to the effect thatNelson learned of employee Burgess' discussion with Union Attorney Fogar-ty when Nelson reported to work n February 9. This summary is unsup-ported by the record and indeed appears to he an inadvertent error on thepart of' the Administrative I.aw Judge The record. by virtue of the mutuallyconsistent testimony of Burgess. Nelson. General Overseer Guyon. and em-ployee Reed on this question, clearly establishes, tas the Administrative l.awJudge himself correctly concludes in subsequent sec. II. B. of his )ecision.that Burgess first spoke with attorney Fogarty on March 30 and that Nelsonand Guyton first learned of this conversation on April I. as a result ol' Reed'sdiscussion with Guyton that same day.Also in sec. II. B. of his Decision. the Administrative L.aw Judge relers to"several written warnings" given to Burgess during the period February 9through March 31. 1977. However, the record establishes only that Burgessreceived one written warning during this period, n March 17 Burgess' tes-timony as to a written warning in late February for staying to long in theemployee canteen has, in effect, been discredited by the Administrative LawJudge. is otherwise unsupported by the record. and is contraverted by Nel-son's testimony that he spoke with Burgess about her spending t) muchtime in the canteen in 1976. but not in 1977der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.DECISIONSIAIIMENI OF ILIE CASIRusslil.l M. KINO. JR., Administrative Law Judge: Thiscase was heard by me in Greenville. South Carolina. onNovember 21 and 22. 1977.' and on January 12, 1978. Thecharge was filed by the Union on April 14 and the com-plaint was issued on September 2, alleging that on April 1.Respondent violated Section 8(a)( 1) and (3) of the NationalLabor Relations Act (the Act) by improperly dischargingemployee Debora Burgess because of her union supportand activities. Burgess had worked as an oiler at Respon-dent's White Horse Plant No. 2 in Greenville, South Caro-lina. the only facility involved in this case. Respondent de-nies violating the Act and urges that the discharge was onlywork-related and or good cause.Upon the entire record, including my observation of thedemeanor of the witnesses,' and after due consideration ofthe briefs filed by the General Counsel, the ChargingUnion, and Respondent. I make the following:FINI)INfS oi- FA( Ii. JURIS)I( IONThe pleadings and admissions herein establish the follow-ing jurisdictional lacts. Respondent is. and has been at alltimes material herein, I)elaware corporation with a tacil-itN or office aInl place ol business known as its White HorsePlant No. 2 in Greenville. South Carolina, where it is en-gaged itt the mainufacture and sale of textile products. Dur-ing a representative I-year period. Respondent's said facil-ity received raw materials from points outside the State ofSouth Carolina valued in excess of $50,000. and during thesame period shipped finished products directly to pointsoutside of the State of South Carolina and valued in excessof $50,000. As admitted, it is thus found that Respondent is,and has been at all times material herein. an employer en-gaged in commerce within the meaning of Section 2(2), (6).and (7) of the Act. As further alleged and admitted herein,it is also lound the Charging Union is, and has been at alltimes material to this case, a labor organization within themeaning of' Section 2(5) of the Act.All dates hereafter are in 1977 unless otherwise mentioned.2The facts lound herein are based on the record as a whole and upon myohservation of the witnesses. The credibility resolutions herein have beenderived Irom a review of the iTre testimonial record and exhibits with dueregard for the logic of probability, the demeanor of the witnesses, and theteaching of N .RB. v. Walton Mnufi-luring Compan & loganville PantsCornpuai,. 369 U.S. 404. 408 11962). As to those testifying in contradiction tothe findings herein, their testimony has been discredited either as havingbeen in conflict with the testimony of credible witnesses or because it was inand of' itself incredible and unworthy of belief. All testimony has been re-viewed and weighed In light of the nmire record.243 NLRB No. 410 J. P. STEVE.NS & ('O.II. A.t(i:l) NFAIR I Atr)R PRA(I ( I:Sa. Stmtntarv ' Ev'denc tand 7TC.i'Ttotn''I. Employee Debora BurgessDebora Burgess first came to work for Respondent inApril 1974 as a creeler and quit in June 1974. She againstarted to work for Respondent in November 1974 as aspooler and was thereafter laid off in January 1975. Shecommenced working again for Respondent in February1975 as an oiler in the weave room on the first shift (8 a.m.to 4 p.m.). and she held this job until April I. 1977, whenshe was discharged. Prior to commencing her oiler duties inFebruary 1975, she had no prior experience as an oiler.although she did receive training from fellow oilers WilliamReed and Earl Berry. This training consisted of approxi-mately two sessions per week for several weeks and thesessions lasted approximately 30 minutes each. As an oiler.Burgess worked with and on Sulzer machines or looms.which was one of two types of weaving machines used atthe plant.' Approximately 200 of these machines were lo-cated in a weave room "a little smaller than a footballfield." She had oiling responsibilities over approximately100 of these machines. There were two supervisors on eachshift and her direct supervisor was Paul Nelson. The othersupervisor on her shift was Ellis Sharpe. Over these twosupervisors was General Overseer Thomas E. Guyton. Alsoon her shift were two additional oilers. James Smith andWilliam Reed, both of whom worked under SupervisorSharpe. In early 1977, oiler Reed became a weaver and hewas replaced by oiler James Nesbitt.When she became an oiler in February 1975. SupervisorNelson gave her handwritten instructions which were cap-tioned "My Oiling Schedule" and which she has since mis-placed,' and which indicated as follows:Monday-check and oil all lower picking units andslay drivesTuesday-check and oil all picking and receivingunitsWednesday-greased fronts and backs of all ma-chinesThursday--(same as Monday)Friday-check and oil all cam boxesBurgess used an oil can and a battery-operated grease gunwhich was on wheels, and she related that she never used amop and one was not mentioned in her oiling schedule.Burgess first became involved in the Union in April 1976when she signed a union authorization card. On June 2 or 3.3 The following includes a summary of the testimony of the witnesses ap-peanng in the case. The testimony will appear normally in narrative formalthough on occasion some testimony will appear as actual quotes from thetranscript. The narrative only and merely represents a summary of what thewitnesses themselves stated or related and does not necessarily reflect myultimate findings and conclusions in this case.'The Sulzer machine is an amazing and complex weaving machine thatoften is worked 24 hours per day. It is approximately the size of two largeupright pianos back-to-back.All counsel stipulated that the original oiling schedule had been sub-penaed. but was "unavailable." Counsel fr the General Counsel also doesnot question the truth of the original schedule's unavailability or loss.1976. she had a conversation with General Overseer Giu-ton in the presence of other employees, and as a result otthat conversation she informed union representative MikeBlack of certain remarks (;UNton had made. suhsequentkcontacting the National Labor Relations Board. In July1976. she gave a statement to the Board, and in early Feb-ruary 1977. she received a subpena to appear and give tes-timony at a February 8 hearing. Several days prior to thehearing, she mentioned the subpena to Supervisor Nelsonwho indicated he knew she had been subpenaed. On Mon-day. February 7, she was summoned to Guyton's office b,Supervisor Nelson, whereupon Guyton informed her thathe had received inltrmation that the hearing the foliowingday had been called off, and requested that i she learneddifferently, to notit him at home that night. Notwithstand-ing this, the following morning (February 8) Burgess ap-peared for the hearing. but was told "while [she was] in thecourtroom that it had been settled out of court."IThe fillowing day and on February 9 while at work.Supervisor Nelson signaled her and pointed to a small pileof grease" on the floor and stated "you are going to have toget a mop and get that up." Burgess replied "that wasn't[her] job." and Nelson then stated "Sharpe makes his boydo it." She then said "vwell. I am sorry. You are not Sharpe.and I am not Sharpe's boy." Nelson again asked her toclean up the grease and she again refused, stating that itI The riginal charge in this case alleged an additional violation of Se,8(aH4} of the Act (discharging an employee for filing a charge or givingtestimony under the Act), The resulting complaint in this case is void of an)such allegation The 8(a4) allegation in the original charge was inserted byvirtue of employee Burgess' appearance for testimony in Case II CA 6238This case resulted from the June 1976 group conversation between Nelson.Guyton, and a group it employees. which is referred to above b Burgess.Administrative law Judge Ralph Winkler approved an informal all-part)settlement in that case n Flebruary 8, 1977 The alleged emploer miscon-duct in that case refers to the June 1976 group conversation B virtue ofBurgess' discharge n the instant case, and after compliance with the otherterms and conditions of said settlement. the Charging Union filed a motionwith Administrative aw Judge Winkler to set aside the settlement. BothRespondent and the General Counsel opposed said motion, but the GeneralCounsel proposed that Case 11 CA 6238 be "held in open status" pendingthe outcome of his case. indicating that if the General Counsel prevailedhere, that the complainl n Case II CA 6238 would be withdrawn. TheCharging Union's position was that the earlier case was not actually "liti-gated," and thus the violations of Sec. 8(aXI) of the Act contained in thatcase constitute presetilement actisity admissable in this case,. under presentBoard precedent Administrative Law Judge Winkler ultimately refused toset aside the settlement and the Charging Union has appealed that decisionto the Board To my knowledge. the Board has not acted upon that appealIn this case, the Charging Union was permitted to introduce into evidence alist of 18 citations of previous litigation involving Respondent, and ol whichI took judicial notice. for the purpose of establishing animus on the part ofRespondent n this case A list of these cases is attached to the Decision as anAppendix. {rhe appendix has been omitted from publication.] Also in thiscase. Burgess was initially allowed to give some testimony regarding the June1976 conversation between Nelson. Guyton and the group of employees.which was the subject of Administrative Law Judge Winkler's earlier case Ilater struck most of that testimony (except for Burgess' own actiins andinvolvement) fr the following reasons: (I) I took judicial notice of the 18cases resulting in previous decisions adverse to Respondent: 2) the GeneralCounsel's position regarding the earlier case and the exclusion in this case ofany alleged 8(a)(4) violation: (3) Respondent's admission in this case that ithad knowledge oif Burgess' union activities dating hack to June 1976: and (4)my hesitancy in effect relitigaulng a previously settled case. That testimony ofcourse remains in the record. but has not been considered by me in this caseThe testimony which was struck in the main consists ofantiuniln statementsmade by Guyton and Nelson to employees on the June 1976 date involvedThe record in this case also does not reflect the status or level (ilf ny ) of theUnion's organizational activities at the mill involved herein.I I I)l.('ISI()NS )0 N IIONAI. IABOI()R R.l.AIIONS BO)ARI)was not her joh. although she did carry rags and she fulrtherconceded that it was her job to wipe up oil in areas whereemployees would walk or step.7Burgess further describedthe grease spot as being about the size of "a fifty cent piece"and related that it was located beside a cam box of' the firstand end weaving machine on an "alley" or "isle."' Burgesstestified that one could not walk in the alley or isle becauseof the presence of "poles" and the "end of the cam box,"which she considered to be "under the loom." She furtherindicated that in order to have cleaned up the grease, onewould have to slide his foot under the machines. but oncross-examination she conceded that wiping up the spotwould not have required "any exertion" on her part. Bur-gess also related in cross-examination that "[ylou can beworking on the machine and you can be underneath thatcam box ...with your feet. and you could be stepping onthe grease, but you don't ordinarily under normal workingconditions walk by and walk in those places." According toBurgess, she did on occasion clean up grease in an isle orwhere people walked. and prior to February 9. 1977. shewould see grease spots in the same place pointed out byNelson. Such spots usually were seen on Thursdays andafter having greased the machines on the previous day. thusallowing a day's operation for the grease to get hot anddrip. However, according to Burgess the sweeper cleanedthese spots up. and there were two sweepers. or cleaners. oneach shift. These cleaners reached these areas twice weekly.On February 10, the day following the grease spot inci-dent. Supervisor Nelson told her that overseer (iuyton hadindicated that she would "have to get the grease up." andBurgess again replied that it was not her job. Later thatday, she went to Supervisor Nelson's office to use the phoneand she noticed a "funny mop" which she picked up to lookat, whereupon Nelson then indicated the mop was for herto use in cleaning up grease.' She again stated to Nelsonthat it was not here job. after which Nelson responded."you will do it or you won't be here long." Burgess alsotestified that she saw similar grease spots "at least once aweek," and that in mid-February she told oiler WilliamReed about the "mop." to which he responded. "they arecrazy.2Burgess' prior disciplinary record with Respondent in-cluded two written warnings in March and April 1975. onefor "spending too much time on break" and the other for"letting a machine run dry." She also received a warning in1976 for letting a machine run dry. In late February 1977,she received another written warning from Supervisor Nel-son regarding "complaints from people about [herl" and fior"staying in the canteen too long." An additional writtenwarning was also received in late March from SupervisorNelson for improper oiling. Following this warning she con-tacted union representative Steve Jones. complaining aboutthe last warning and other recent warnings. Jones then con-Burgess later apparently restricts this to "walk."I Photographs admitted in this case reflect that a cam box is located on theleft end of the weaving machines near the bottom and pertrudes out horizon-tally. The bottom of the cam box is approximately 4 to 5 inches from thefloor. One photograph depicts this particular weaving machine and Burgessmarked this particular photograph approximately where the spot was.9 Burgess described this mop as a broom handle cut in half with "wrapwaste" or course thread tied to the end in a big knotted ball.tacted union attorney D)eborah Fogarty who in turn talkedto Burgess the evening of March 30. 1977. The followingday. Burgess then talked to fellow oiler Reed at work, w hoagreed to also talk to attorney Fogarty about his duties.lThat evening, Fogarty again visited Burgess and calledoiler Reed by phone from her home. The following day.April I. 1977. Nelson summoned Burgess to his office atabout noon and handed her another written warning forrefusing to use the "mop" to clean up oil because she was a"woman," She again denied that she refused to use the mopbecause she was a woman and refused to sign the warning.after which Nelson accused her of "talking to people be-hind [his] back...." Upon leaving Nelson's office, shespoke with oiler Reed about what had transpired. Later inthe day and on Nelson's request, she reported to OverseerGiuyton's office. Present were (iuyton, Nelson. and herself.Guyton told her that they expected her to mop the greaseup, and she argued that it was not part of her job and thatup until several months ago. it had never been mentioned.(iuyton then insisted it was part of her job and if it had notbeen mentioned before, it should have been. indicating thatit had always been part of her job. Guyton further statedthat employee Thelma Sharpe had fallen on some grease, towhich Burgess replied that she thought Sharpe had fallenon water. G(uyton persisted that it was grease and thenslated to Burgess that if she did not mop up the grease. hewould, in effect, fire her."' She again refused and was thenand there discharged.Burgess persisted throughout her testimony that moppingup the grease was not part of her job and that such grease.which was located in places other than those clearly in thedirect path of traveled portions of the weave room, wasremoved by the sweepers who used a large "industrial typemop" and "varsol" in cleaning under and around the weav-ing machines. including under and around cam boxes. Bur-gess further indicated that she never saw sweepers or otheroilers using a "home-made mop" like the one which Nelsonhad fashioned ti)r her. Burgess further related that neitherNelson nor (iuyton had mentioned Becky Sharpe's fall ongrease prior to her April I predischarge discussion.2. Former Oiler William L. ReedEmployee William 1.. Reed came to work for Respondentin its White Horse Plant No. 2 in 1968 as an oiler. For thepast year and a half he has been a weaver, but as an oiler hehad worked on Sulzer machines under the supervision ofEllis Sharpe. Reed testified that after working as a oiler for6 months, he was given a handwritten schedule setting outhis daily oiling duties. To his best recollection, that sched-ule contained nothing about mopping up grease or oil.Reed indicated that grease would "seldom" drop from themachines on to the floor. but when it did he "would wipe itup ... [with a] rag." and that he never used a "mop." Whenwiping up grease or oil it would be located in a "placemaybe where somebody would step on it," either in a"weave alley" or "wrap alley." Reed related that he hadalso seen grease under the machines themselves, but that hehad never cleaned it up. He went on to explain that hismachines were newer than those oiled by Debora Burgess10 Guyton denied that he mentioned Sharpe's name in this discussion.12 .1.P. 1S I IV INS & (().and would tend to drop less oil, and that he wvas a moreexperienced oiler than Burgess and could control his greasegun. Although Reed seldom had to ipe up any grease. healso indicated that "sometimes [the machinesl would slinggrease out ...land that he] would have a rag there andwipe it up." Reed also testified that he knew Debora Bur-gess and occasionally "helped" her in her oiler's job, butnever told her to mop up oil or grease because he "didn'tfeel like it was his] duty."Upon becoming a weaver, Reed was replaced by oilerJames Neshitt who he trained for 4 or 5 weeks. During thistraining period. he never instructed Nesbitt to "mop" up oilor grease, but did tell Nesbitt that he should wipe up imme-diately any grease that he himself dropped. According toReed sweepers and blowoff men would also clean up oilfrom the floor when they mopped with "valsol."Reed testified that in February 1977. he had a conversa-tion with Burgess in the weave room, which he related asfllows:..she said that the supervisor wanted her to mop. butit was too heavy and he went and made her a smallermop, and at that time she said that she wasn't going tomop, and I looked at the mop. I kind of laughed: Iwasn't laughing because. you know, I didn't mop, but Ithought the mop was kind of funny.On March 31. Burgess asked Reed if he would talk to aunion attorney and he agreed. That evening and at home,attorney Fogarty called him and they talked approximately20 minutes about the oiling job and what it consisted of.The following day (April ) Reed reported for work andwhile in the canteen getting coffee upon his arrival, he tolda Miss Jeckle about his conversation of the previous eve-ning with attorney Fogarty." After working for about 20minutes. Reed decided to go to General Overseer Guyton'soffice and tell him about the conversation of the previousevening because he "figured that [Miss Jeckle] would goaround and blow it out of proportion...." In the office, hetold Guyton about the conversation, that it had somethingto do with Burgess, and that he had volunteered to talk tothe attorney, who was very "polite" and "nice" over thephone. Guyton asked if they were "bothering" him, towhich he responded "no," and then left the office.In cross-examination, Reed testified that he now weaveson the same machines that Burgess had oiled, and that hedaily sees grease and oil on the floor under the cam box, thehand wheel, and the whip row. Reed further explained thatas a weaver, he also moved from one side of the weavingmachine to the other, with his feet "sometimes" passingunder these parts, and that as a oiler he would have wipedsuch oil or grease up "for safety reasons."':n "Miss Jeckle" was never further identified in the record.4: Reed was shown an exhibit which was a small photograph of the end ofa weaving machine depicting a hand wheel and cam box. This exhibit hadearlier been identified by Debora Burgess and she had placed an "X" on theexhibit "not exactly but .just about" near the cam box and on the floorwhere the spot was located which was involved in the February 9 incidentwith Supervisor Nelson. Reed, in later testimony and in an apparent andunexplained inconsistent statement, indicated he would not have wiped upgrease or oil "under the cam box because no one would he walking there."He also examined the exhibit marked by Burgess and testified that he wouldnot have cleaned grease up from the point of the "X" as it was "up againstthe cam box." Reed did go on io explain that grease sometimes dropped near3. Personnel Manager Jerry I.. MeltonJerry I.. Melton was Respondent's personnel manager atthe White Horse Plant where Burgess worked. Melton testi-fied. from records in Burgess' personnel file. that she wasdischarged for refusing to obey instructions in that she re-fused to wipe up grease or oil where she spilled or droppedit on the floor. The Burgess termination slip or record was apreprinted black form used by Respondent in numerouspersonnel actions. Preprinted on the form are I I possibleand specific causes for discharge, including quality of' work,violation of company rules, and refusal to obey instructions,which was the onl, item checked as the cause for the Bur-gess discharge. Melton authenticated three separate writtenwarnings which had been given to Burgess. The first oc-curred in September 1976 and involved the failure to prop-erly oil a machine. causing it to be out of' sersxice for 10hours. The second written warning was dated March 17,1977, and involved the lack of oil in a "picking unit''" on aweavinig machine. and the third was the warning of' April 1.1977. the date of' discharge." This final warning dealt withBurgess' refusal to wipe up grease or oil "that collects underthe machines."Personnel Manager Melton further testified about an ac-cident which occurred at the plant on Februar 9 involvingemployee Thelma Sharpe. Among the various reports ofthat incident there was an accident report to the State In-dustrial Commission. That report reflects that employeeSharpe had sustained an injury when she slipped on greasewhich was on the floor.'4Melton also related that the per-sonnel records of Burgess reflect that when she first beganworking with Respondent in November 1974. she wasgiven, and acknowledged a receipt of. a copy of' Respon-dent's safet) rules." Melton further indicated that in thepast year. three other employees had been discharged forfailure to obey instructions?and below. the cam box which was depicted in the exhibit. and such greasewould on ccaslon he located in an area where he now walks and such greaseshould be cleaned up by an oiler During Nelson's own testimony. he exam-ined the same exhibit marked by Burgess, and he also agreed with Reed'sobservation that he would not have required such a spot located by the "X"in the exhlhit to he cleaned up by an oiler.11 According to Burgess. she had received five written warnings in Marchand April 1975 and in late February and March 1977, with the last on AprilI. She indicated these warnings were respectively: Spending too much timeon break. letting a machine run dry. staying in the canteen too long, im-proper oiling, and the final failure to wipe up grease and oil warning4A Item 25 of the first page of this report is in question form, as follows:"How can you present this type of accident?" Respondent's typed reply wasto "reinstruct employees to watch the grease on the floor and report it to thesupervis,.r" Item 28 poses the question "How could the injured have pre-vented the accident?" Respondent's typed reply here reads "By being moreattentive to condition of floor and reporting any hazard."I A copy of these rules were also admitted into evidence. Item 15 of theserules reads "Keep floors clean of all lose objects and spills" Item 14 reads"Report all unsafe conditions to your supervisor immediately". and Item 18reads "Follow the correct procedure for doing your jobh. If you do not fullyunderstand it. ask your supervisor for help." Burgess' termination slip didnot reflect that she was discharged for a violation of these "plant" rules, butfor refusing to ,obey instructions.m1 They were as follows: I. Michael A. Burale. a cleaner in the weaveroom. discharged on January I 11. 1977. for refusal to obey instructions infailing or refusing to mop up around machines after he "blew them off:" 2.Hugh L. Brown, a yarn man in the preparation department. discharged onFebruary 3. 1977; and 3. Steven Medlin. a sweeper in the carding depart-ment. discharged May 18. 1976. No specific reasons other than failure toobey instructionsl were given by Melton for the Brown and Medlin dis-charges1 3 I)l('ISIO(NS 01 NAII()NAI I.AB()R R.I.AII()NS B()ARI)Melton also attended a State IJnemploy ment ('nlpensla-tion hearing regarding Burgess after her discharge. and dur-ing which testimony was received under oath. According toMelton. Burgess was asked if "there was any doubt in [her]mind that if Ishe] had cleaned up the grease and oil that[she] would still have a job to do." to which she replied"No, there is no doubt." Melton further related that al-though there were questions and testimony about Burgess'union activities at this hearing, her reply to the question"won the case for us."In cross-examination. Melton did concede that the ceil-ing in the weave room had leaked water since he came tothe plant in December 1976. and that employees haveslipped and fallen on the floor as a result of the presence ofsuch water.4. General Overseer Thomas .(;uytonThomas E. Guyton has been Respondent's general over-seer of weaving at the White Horse Plant No. 2. whereBurgess worked, f'or 5 years. According to (uyton. "clean-ers" were responsible for "blowing off machinery. and theymop up the alleys about once a week...." The duties of anoiler are to "oil and grease the machinery and to keep itfrom burning up. and if they spill anything on the floor, toclean it up. wipe it up." Guyton indicated that the safetyrules, requiring anything hazardous on the floor to be wipedup. applied to all employees including oilers.Guyton testified that a weaver needs to change "the fill-ing" on a loom several times a day and during this process.the weaver, out of necessity, has to bring his feet "withinclose proximity" of the cam box.'7Guyton urther relatedthat weavers also had to step in close proximity to otherareas or parts of the weaving machines including under the"whip row" and the "hand wheel," from which grease occa-sionally spilled from fittings to the floor."Guyton testified that he learned of employee ThelmaSharpe's February 9 accident from her immediate supervi-sor, McAtee. who that morning explained how the accidentoccurred and took (uyton to the scene after ThelmaSharpe had been taken to the hospital. McAtee told Guy-ton that Sharpe had slipped and fallen on some grease lo-cated on the floor at the edge of a machine near a whiprow.'9Guyton then (on February 9) called his supervisors in17 As explained earlier, the cam box is located on one end Iof the machineseveral inches off the floor. It apparently contains an oil reservoir which issupplied with oil periodically by the oiler. Occasionally. according toi Guy-ion. when a reservoir was overfilled by an oiler. oil would run out of the cambox and drip down beside it and on the floor. Several photlographs of thecam box end of the machines were admitted into evidence after being iden-tified by both employee Burgess and General Overseer ;Guylon. As alsorelated earlier. according to Burgess it was oil near such a cam bo (and (ionthe floor) which was the subject ofthe February 9 grease spot incident whichoccurred between herself and her Supervisor Nelson18 Photographs of these areas and parts were also admitted into eidenceand used during Guyton's testimony.i* The term actually used here by Guyton was "whip roller." Fronm aphotograph admitted and depicting Sharpe's fall scene it appears that thepart was earlier described by Guyion and appears in other photographs as a"whip roll." Employee Sharpe. herself and in later testimony. confirms thisand further confirms the general accuracy of McAtee's description ,f1heraccident to Guyton. Guyton also prepared the accident report to the StateIndustrial Commission, earlier identified by Personnel D)irector Melton.the oflice and instructed them. "especially'' Nelson al riSharpe. to remind their oilers that thes should "wipe upan lthilig h;lt they spille"d."2" iunyio ;tcknowledgedl thert)of leak in the weave room. but indicated the leak was notnear the area o' the Sharpe accident and that there hadbeen no slipping accidents from anN cause in the planlt fiorthe last 6 months.Subsequent to F:ebrualry 9. Giutoil aga iln saw grease ionthe floor and on or about March .he again talked to Su-pervisors Nelson and Sharpe and asked them if thev hadreminded "their emploees' to wipe up grease o oil. towhich thes indicated that thes had. He thereafter learnedthat Nelson had given Burgess a erbal warning anid hadlashioned a special nlop for her use. 'Ihe mop, he indicated,was so that she uould not have to ' "squat down" to wipe upgrease and oil. hut was not satislactory ior "a big spill."Subsequentl. and again on April 1. (uytonl saw "three orfitir" grease spots ulnder a hand wheel and "cloWt n atrotindthile canl box'' of' lootms or weainig ti;tchiies. arni again hespoke to Supervisors Nelson and Sharpe. Sharpe relatedthat he had again spoken to his oilers ald that thes w'erewiping the grease up. Nelson replied that he had spokenagain with Burgess. hut thatl she "refused." 'lhenl (iustoninstructed Nelson to give Burgess a written warnilng' Nel-son complied with (iuyton's instructions anid the varrningwas given to Burgess during lunch. Aflter lunch, (iuItonlreviewed the warninig with Nelson and concluded that itwas not clear enough and could be misunderstood. lie in-structed Nelson to bring Burgess to his otltice to go over thewarning again. Nelson returned with Burgess anld thex weClitover the warninig together. (jiuton explaining that she(Burgess) did nut ha;ve to use a mop, bhut could nmcrel use arag i she desired. (iiulon ialso mentioned, as sated in thewarnling itself'. that she htad "relfused," to which Burgessagain replied that she "wasn't gloing to do it."2(iu\tonagain requested that Bulrgess comply. aid aga.lin Burgessreifused. stating that it was not part of' her job. Guyton thenresponded that Burgess did not leave him any alternativeexcept to discharge her and ''get someone to put on the jobthat would do it because thile rest of' the employees weredoing it."(iuNon maintained that he only asked Burgess to wipeup oil and grease in the "''whip row. under the cam box andunder the hand wheel." areas which are not "under" themachines. and areas which. according to Guy on. the veav-ers and others walked. Guyton reiterated that the only re;a-son he discharged Burgess was because "she would notwipe up grease and oil as she was told to if she spilled it."tie related that it was the duty of eery employee to wipeup oil and grease when they saw it. indicating that he was2tt Nelson ind Sharpe were irst shillft superilsor , rsa; l oilers onls srtork edon the first shift The actual weavers were paid on a volume basis and olper-ated between 18 to 20 machines at one time. "('reelers." who placed"cheeses" onto the looms. operate 165 machines a piece. Additionalls. theremployees who are working in the veave room at the s;lme time include notonly cleaners and oilers but wrap hangers. loom iers. cloth dltTers. andsupervisors.21 This warning was earlier idetified by personnel director Melltin. as vellas (iu ton. and later b Nelson. and was admitted into esidence22 (iuyton makes clear in later testimon that Burgess confined her reusalto three areas, under the whip row, the hand wheel .tand the canl box. indi-cating that she would continue to clean up grease and .il hen found in the"big alles."14 J. P. S VE!Fout in the plant eers da and that he himself had iped upoil and grease on occasions. (iul ton ias also present at thesubsequent state unemplo) yment competnsatiton hearing andconfirmised that Burgess testified that she would still h;ave ajob if she hadl agreed to ipe up grease and oil ias in-strutclted. (Gucton acknoiIwledged that he had talked to emploeeWilliam Reed af:er Reed had his telephone contversationwith union attorneN Iogart, at the request of' Burgess. Ac-cording to G ;u ton, Reed related that attorne Fogart3 hadasked him if: as an oiler, it was his duty to ipe up grease,and Reed replied that it was. GuIton ackLnowledged thatReed also informed him that Burgess had cont;lcted thelawyer and had requested that he talk to the lawyer regard-ing an oiler's duties. and further that the lawyver disagreedwith Reed regarding these duties.5. tn plooee (Weas er) helina SharpeThelma R. Sharpe testified that at approximmltel? 6 a.m.on Februarr' 9, and while at her job, she slipped and fellwhen walking between two looms (nachines) aid hit herhead "on soriething." She related that she exaiin ed rlhereshe had fallen and discovered she had slipped onl "somegrease" on the floor and that her "foot prints" were still onthe grease and "on [herl shoe." ler supervisor, JaliesMcAtee, came to her aid and asked her what had happenedand she replied that she had slipped on some grease. point-ing to the grease on the floor. McAtee immniediatel\ cleanledup the grease with the rag and its she was getting up fromthe floor she "hblacked out." and was taken to a hospitalemergency room. Sharpe speculated that the grease spotwas initiall "abhoul the size of an egg" alid after she h;lidfallen it was "'about a foot long.'' Ihc spot U;as located "11back of the wea ver's aleie ... in the back of the loom ...next to the switch box." and "near" the hand heel.Sharpe further testified thlat "ue reals don't haie lthlatmuch grease to *worrv about and I wasn't looking forgrease.... "She talked to General Overseer Ciu ton thefollowing morning and told him about the fill. She wasasked if (iuyton told her or instructed her on what to doabout such grease spots in the future, to which she re-sponded, "... I guess he didn't expect fior grease to be onthe floor." Sharpe further indicated that (uI ton stated hehoped it wuould not happen again i the plant.6. Supervisor Paul NelsonPaul S. Nelson was an assistant overseer or supervisorov er Burgess. Nelson testified that when Burgess came backto work as an oiler in Fehruary 1975,. he knew she had noprior experience at this job and he thus prepared a "wtorkschedule" fr her "to familiarize" herself with the parts ofthe various machines she was to grease or oil on the variousdays of the week. Nelson indicated that this schedule con-tained nothing ahout cleaning up grease or oil.21 (Juyton acknowledged he knew. ia this hearing, ha the charge Ih thiscase had been filed. and that he further knew it the nion's rgaiil.onalattempts and acti'ities which started in June 1976 tHe urther conceded thathe would not like the plant organl7edNS & (O I1When Nelson reported for work on Fehruar\ 9. helearned rom General Ov erseer Guyton of oiler Reed's con-sersation with the union allorney and he further learned of'Burgess' involvement regarding the conversation. I.ater onthe morning of' Fehruarv 9. Nelson also learned of ThelmaSharpe's fall from Guvton who instructed him and Super-visor Sharpe to "have [their] oilers clean up the grease whenthe, spilled it, where it ran over onto the floor or anx thinglike that." I'hereafter, he talked to Burgess and pointed outto her some grease on the floor under a hand wheel." tietold her about Sharpe's fall which he indicated had oc-curred in Burgess' area. tie also pointed out that the adja-cent oiler (Nesbitt) `as cleaning up oil. and he asked Bur-gess to clean it up. but Burgess did nothing or said nothing.and onlk "shuck her head."' A.ccording to Nelson. emplo,,-ees ould step in such an area. and thereafter he talked toBurgess about twice regarding cleaning up oil and grease(hbetween the period Februar 9 and April I). Abhout a week later (after Fehruar 9). Nelson testified heprepared a small mop for Burgess to use, and which couldbe operated with one hand. According to Nelson. oilerJames Neshitt, on adjacent machines. used a larger mop.but which he thought ma! have been too heav\, for Bur-gess.-' Nelson indicated that he did not require Burgess touse the small mop and that his onlx concern was that shecleanedl up the oil or grease using either the mop or a rag.Nelson testified that on April I. iGuvton met with himand Supervisor Sharpe and asked them if their oilers werecleaning up grease fromn around the hand wheel and camboxes. Nelson replied that Burgess ,,,ts not and refused todo it. (ins ton then instructed Nelson to give Burgess a swrit-ten w ariing. which he did in his oflice about I a.m. Whendiscussing the warning with Burgess. Nelson indicated thather onl repl was that it as not her job. iHe then took thevwritteln iarnilg to (iuton. sho later asked theml hoth tomeet x Iit him in his ofice. Whle in his office. (Gu tonag;in w raullCd Burgess about not cletaninig up grease underthe hand heel. cam ho. and ,ship roll. which he statedwere part )of ichr joh. Nelslon futrther testified that their re-quests onlo, required Burgess to reach down with a rag andclean i up spots hich \ ere not over an inch in diameter.(uStonl repeated the request se`xeral times and Burgess re-fused. insisting that itI as not part of her johb.2Guytonthen said he had no alternati e. asking Burgess if' she knewwhat that (alternalive a,,its, to which Burgess replied "yes."4 Nelson denufied here thls grease was on a photograph or a handwheel hich had been earlier admitted Into esidence.2" Nelson conceded thai by rirtue ot the nolscment of Burgess and Reedwith the union aitorne. he ftll that Burgess was talking behind his hack.and he made Ihis point lear ti, Burgess during his Fehruars 9 grease spotincident.2' Regarding grease or oil on the looir under a cam bohx. Nelson indicatedii would not he the duty oftan oiler it clean up grease or oil located tar undera cam boh, as "normially lemplosees] wouldn't he stepping in it " Such greasewould normalls be remsed h "cleaners From the photographs admittedin this case. the cam box appears ts a rather large and rregular shapedprotruding box on the hand heel end of the machine. Nelson did indicatethat the feet of emploees would come in contact with te floor area underthe front part of the cam hix., here oil r grease also occasionally dropped.as is also true under the whip roll.2 No ther witnesses in Ihis case indicated that oilers used a mop of anstbPe: According Iio Nelson. he mop neser calme up during this April I meetl-ng I)('ISIONS ()IOF NAI'IONAI. LABOR RFI.AlIONS BOARI)Nelson acknowledged the earlier Board complaint (June1966), indicating he "had a labor charge brought against[him]," and he further indicated that he knew Burgess wasinvolved in the case. Nelson further testified that he also feltthat Burgess spent to much time in the canteen and awayfrom her job. and he would talk to her about this "anynumber of times" in 1976, when the "problem was reallybad."7. Plant Manager L. B. HowellRespondent's plant manager. L. B. Hlowell, testified thatat around 10 or II a.m. on April I, Guyton came to hisoffice with Burgess' written warning which they reviewed.He concluded that a portion of the warning dealing withthe "mop" was "sort of vague" and could be interpreted asrequiring Burgess to use a large or heavy mop. lie thusinstructed Guyton to go back and discuss the warning w ithlBurgess. and to explain to her that they were not requiringher to "mop under machines." lowell further testified thatafter lunch. Guyton came back to his office and explainedto him what had occurred, infborming hin that he had dis-charged Burgess for failing to obey instructions. Howellalso conceded that sometime previous to April I he hadlearned from Guyton that Burgess and Reed had talked tothe union attorney, but denied that this influenced his deci-sion not to reverse (iuyton's discharge of Burgess.B. Evalruation of' Law and Evidc'n n andl Initial ('roncl.sionThe General Counsel and Charging Union begin in thiscase by attempting to show, in effect, that employee (oiler)Burgess was performing her job.? Attention is then ficusedon Burgess' union activities and involvement, past and pre-sent, and finally on Respondent's union "animus" or anti-union convictions. These matters will hereafter he discussedin reverse order, and ultimately I will find no violations ofthe Act and recommend dismissal of the complaint.Respondent's past anti-union convictions or union ani-mus is well documented and reflected in previous litigation.much of which I take judicial notice of in this case, and inwhich I hereby find and conclude that such animus didexist.'" Respondent knew of Burgess' union activities and25 Her job,. of course, consisted of' the tasks, assignments, and instructionsas defined and given to her by Respondent, her employer With this therecertainly could he no disagreement. Any deviation by Burgess (or any em-ployee) would he inexcusable except where the duties and instructions werediscriminatory or repressive, or were either ambiguous, thus reasonably sus-ceptible to more than one interpretation, or where the means of achievingand performing the job were left to the employee's devices. In the latter twoinstances. later clarification may well be needed. In any event, it is the em-ployer who defines the job, and not the employee.IO Counsel for the Charging Union, early in the case and at my request.drafted and submitted an unrestricted list of cases finding such animus. Thelist was admitted into evidence and includes those cases of' which I takejudicial notice. These cases were again listed, with full citations added, in anappendix to the General Counsel's brief filed herein. That list,. as prepared bythe General Counsel, is also attached to this Decision as an appendix. ITheappendix has been omitted from publication.] Such a list involving casesadverse to the Charging Union was denied Respondent. Notwithstanding theadmitted list, the Charging Union by the counsel and throughout the case,made (or attempted to make) frequent reference to Respondent's past perva-sive and unlawful conduct in the labor field. I am thus lead here to speculateas to whether the Charging Union's position was to infer that the (Generalsympathies, and that they commenced at least as early asJune 1976 when she was involved in the earlier Board casewherein her activities and interests were adverse to Respon-dent." Burgess' contemplated appearance as a witness inthat case came on February 8, 1977. The first so-called"grease spot incident" occurred the tfllowing day and onFebruary 9. and atter employee Thelma Sharpe's fall earlierthat day." There tfllowed several written warnings for var-ious reasons, and in late March Burgess contacted theUnion about the warnings. Thereafter union attorney :o-garty came to Greenville and talked first to Burgess onMarch 30. and then to former oiler William Reed the fil-lowing day. Soon after reporting for work the next morning(April I and the date of Burgess' discharge) Reed told Gen-eral Overseer Guyton that he had talked to attorney Fogar-ty at Burgess' request. I find that on the date ot'and prior toBurgess' discharge,. Respondent further knew that Burgesshad successfully sought the help and aid ol' the UInion.''I now turn to the issue ofl' Burgess' job performance andher refusal to obe\ the instructions oft Supervisor Nelsonand General Overseer (iuyton. There seems to me to be noquestion whatsoever in this case about the refusal whichwas readily admitted by Burgess during her testimony. hemain thrust here rests in Burgess' proposition that the in-structions to clean up oil and grease from certain areas (thefloor under the cam box, hand wheel, and whip row) wereimproper as not constituting part of' her job. and thus bothcompliance w'as unnecessary and refusal legitimate. With-out conceding the propriety of this position?14 it lacks littleor no support in the record and evidence. In her position.Burgess perceived that her only obligation was to clean upoil and grease where employees "walked."' These areas('ouIel',s burden O1 pri..t. in all ollci respects, was lesselned because fRespondent's labor hlstols (It couilsc i i rlot A single. small .i and unprelell-tulls caliber bullel thriugh th he ic;a hllns Ihe same result as multiplebullets ofl much higher icalher Noil ol is the rcsiult he sanle it cannot hbecompolnded.'1 Counsel lkor Respolden offered to, so stipul;le. and n this proposedslipulation, Respondenls counsel cknoeledged hat it was Burgess herselfwho aclually filed he charge (Case II (A 6258X a fact which is not actu-ally in evidence in this cae.~2 Sharpe's fall icc urred m l Burgess' area of responsihility" Ihe General Counsel in his briel'. cha;raclerizes this contact as ,i re-newed affiliation I question he accurac io his chilraacteriatllion. which inmy opinion lacks evidentiary support in the record Ir ir r against Ihe same.The recilrd s also not specificalls clear ils to ex;actl) h, Hurgess contactedthe Union By her own account. the contlt wias made because I "whal hadbeen going on in the plant concerning me and my warnings and so n."Although admittedly not evidence in the case, attorne i logarty solunlcerson the record that she came to Greenville I) insesigale Burgess' "allegedclaim of harassment." Of' course it would he mere speculation as to theoutcome of' attorney Fogarty's "investigaion" il' in i:lct there had been nodischarge. notwithstanding oiler Reed's unsupporlh e remarks concerningthe duties of an oiler." As noted earlier, in the normal order ofl hings. it is the employer whidefines job duties. and not the employee.it Considerable uss was made in this case over a possible distinction be-tween the terms "walked" as opposed to "stepped," Whether one steps be-fbre he walks, or walks belore he steps, may well he the subject of' eternaldebate. as in the case of the egg and the chicken. iHowever since this caseinvolves only "adults" who long ago took their first inlant "step." I considerherein that walking and stepping are the sme. 'The oInly possible distinctionthat could be made in this case insolves the weasers. about which it could besaid that when working at their machines. they "step" from nc area of themachine toi another.16 J. 1 SVENS & ('().consisted mainly of' isles or walkwa's. Bugess had beengiven an oiling schedule indicating the parts of' the x'eaxi ingmachines to he oiled on the various days oi' the week. I'hisschedule admittedly contained no insrucions regarding thewiping up ol grease or oil from any area. It is urged that thelack of such instructions support Burgess' perception orconclusion that she was exempt from cleaning in the threecontested areas. I find this contention to he somewhiat curi-ous and without merit. Would it not follow that since theschedule made no mention of cleaning or wiping up of ansgrease or oil. such duties of an, nature froni an', area werenot included in the joh? This of course does not square withBurgess' admitted responsibilities in areas here people"walked.""' The testimonv of former oiler Reed. Superv isorNelson, and General Overseer (Guston support the conten-tion that the three questioned areas invol\ed usage hb otheremployees and should have been of concern to Burgess asdirected. The numerous and explicit items of graphic ei-dence admitted in this case, gives total support to this con-tention." It was only Burgess. helsel'. and hby and throughher own personal opinion. who urnished an, eidence inthis case indicating that cleaning oil from the questionedareas wlas not part of' her jioh. The contrary w;as madeclear to her throughtout February and March. and ater em-ployee Thelma Sharpe's faill on grease of' Fehruar', 91." tthe April I meeting. and prior to the actual discharge. (IIu-ton's instructive statements regarding the areas to hecleaned were repeated and made abundantl s clear. thus dis-pelling an) possible and remaining questions aboul areas the covered. 'o this delineation and these req uests or in-structio ns. the response was equall\ and irmly cle.r re-fusal." I should he noted thal when urgess tirst (a.ne to w,irk lot ResponldeilIn 1974. she acknowledged receipt of r Lops il the '"sles rule."'' reqiriigfloors to he kept clean of all lose obhctis .nd pill,." and requrlng rile cpor-ing of all unsate condillons ,. supers,,tr inrnedlle tIh ese rules lsodirected emplye)es to follow the correct prledure or diing their joh. spel-tying that it one's job is nol fully understoatd. the employsee should aak hissuperisor for help H ever. I give little weight to these "alet? rules"because of their general or standard nature. and because ot Burgess' receiptof them sme 3 e.lrs pritr Io the events in this cse7" 'he adjacent ilel. under Supersistsr Sharpe. cleaned tup such ,)l andgrease. using a large brlooum r mop When Nelson during the I ebhruar 9incident, pointed out to Burgess that Sharpe', oiler cleaned such il .llidgrease up. Burgess responded by prtrclalming that she was not one if"Sharpe's b)s." Subsequentlly Nelson fashioned a sniall honienmade Mtopfor Burgess ito use. I'hls apparentl) embarassed and intfl.lmed Burgess. a.ndalso added additional firmness 1to her position.1 I discredil the tev. sgnilicanl portlonn tof Burgess' lesIllmoln In this c.ase.including her denial of the esilmin) of (iuslon and Personnel )irect,rMelton that she acknowledged, at the later state unemplomenl compensa-tlon hearing, that she had no doubt that f she hadJ cleaneI d up the grease andoil as instructed she would still have a job I his denial was senseless Io nle.especially considering her repeated acknowledgemenl it' her irm relusalsBurgess' "walk step" shifting replies to sgnificanl and poilned questins.frequently colored with exaggerated smirking and near giggling, and at otherlimes with unexplainable lethargy, and further occasionally demrnstrating a"ltxok what I have caused" proudness. caused me t conclude that her gen-eral credibility in this case was wanting"' It is true that there is no evidence in this case indicating that Burgesswas warned about cleaning up grease r t.it prior toi Februar, 9. the das titershe appeared to give testimony against Respondenl B the same token how-ever. there is also n evidence that there were grease falls prior it ThelmaSharpe's February 9 tall. which was tl a serious nature I he only referenceNow to the meat e case. i.c.. 1not.tit1. antdwhiether or not the union invslseme l contributed. t Icastlparti;ll to the dischargeY By union Invol emienlct I speakof here not only Burgess' past acti ities. bul her call tfor aidin the present ituatlion. hbe tiring of the discharge in thiscase a ew hours alfter (itl, ton andt] Nelson had lear ted l t'the Union's inhxolvemlent through former oiler Reed, consti-tuted the (ieneral ('ounsel's best shot il this case. loss\er.I perceive that the truth of' the matter went like this. Bur-gess. ls a yNung lady-oiler. toiok a position earl> onl (tit leistgoi ng back l io ebruar I reg;lrdirig the e I.;lll ig iup of It iand grease frote certain a;Ireas. 'Whether righlt or ,s rolig (lxII think wronlg tir incrorrect in this easel, she ssas hound indildetermined to stick to to tiltt positiol n nltltcr \\ hilt. WhenIlshe st that this positioin was leading to trouble int tltldilgpotential or potssible discha;rge) she c ein to the l niion tlorhelp. \When (uit'toll ifoundl ot. he deticti ' mined Io prtiomptlm;ake it ahbsolutel, clear Io Burgess. illd itlitecil ,lo I theI nion (iho al that time did nlot represeint thie clmploy ee.ias to exattl \v lht Burgess' dlutles xv, rc. I he eonlererlce.which resulted in the discharge, ;t ca;tlledl h (ii nuton t'terreadilig Nelson's eiarlier rittlen w;vtriniLg ati d(]tlsi>si,,g Itwith P'laltil :l;tinager losll. aind thlciLltterl fzclrl lrtililgthat It rlita hili.e Int'erred the use of '' "monp" ts requlrledIn light of Burgess' absolite nitn polnt blank relusal. (u-I1i) hald I( choice bill to disc'iharge¢ her.' I iild 1IILd el-chide that BurIgess aas discharged solely Mticd 0tiy f t hetrretfusal t perforim all of te re;lsoll;hle reqlitellnelts of Terjohb.(C) Nt I I (l)',S Il I NI. Idl t th Rsonlldeitlt. J 1'. Stclls .N ('o.. Ilc.. is llelllploclr elIlgI;lg III ctlili1ice \ Iltill tIhle Itleittl11lg II Sec-titil 2) and (71 o tIhe \t2. Il thl ('h11reiL g IlloIi. itic .'\lllliitil l;ltttl (C'IotlIIII,ir the record i o'thtr iltldetlt a.s (ui.Ittt' Eili.trk that there liiad ee it'lipping tllisIl Iru .ilIs t.LJIC I. mnihs prior he Sh.llpe' tI1 Ms ultitltllai resull helelui .and Ih rlsons iherefore. nIl.lke it llllCsIrils Io .anls,'e the Iwo lii)n conmpellUig teslt rel.lJle o c .lIU.lltli. lhe"pari.l nllotl.alulln " ' test andl the "hui lr" 1 I he ailuhlts ill Usilg ,ii 'rthe other eit these tess .as i hbarilrleltcr ill icll.slrilg 1oatlu )Is It 0, \it Ithe slubject 1 cnsiderable tcintrl.ersN at thls Illrc I nder Bo.lrd preeldciltwhich Im on oundti (o ftOllt. it ''-prl" o1t !he le.llil ft r Il lile r iliil 1unlawful, II itilitics the At. Ih ) i (ocpa)h iI,,t td () i ,,iruton. 224 Nt R B 574 1976t l [hct I irs ('irclit h, disalgreed i g tou,ls l SeeI.ih,,l ittutual / ,n ( ,, S N /. R B, S2 2 I 1i1 i(' l 1'97t'I As Judge \rlrch stated Il h ILoncurrinig opinl.lln ll i i ,l %1ituI.,ulpr la l T(} 1. sil lld I quotle)jis iatllier of husinless ludgilcnl there iut hc olN ilo t ,1urt' openiti niiln.ageileliil hen n eiiplosee persists ii glg I [lh tecrAs the oard ,lso stated In Atu ithi ( tt/tpatu Ih N RIt l616 I2( Iq96,)the mere actl Iha a epioser nas desire t lerimrtitc ai1 ctrlp.'scbecause e engages in unv elcorile llcriel itt is' dcecs 1l. tit elletesltablish the unlaxfulness tt .a subsequent dtharge 11 n eniploseeprositles an erploser v.th a ufificleUl ilse or his , asittissal hs elti.g-ing i11 tunduc lot whlih hie Vulld he been erimuated 1 .iiis cxciIl.and he epliser tfischarges hi li tr i.l leil. tihc irctlis1lilte IhaIthe eilploser el,'etlllt the opporlits it' lI1hilIlgC itan Itll r.ikc itdScrnrimiltor ad herelire IlIItaLI )DECISIONS O() NAFIONAl. IABOR RELATIONS BOARI)& Textile Workers Ulnion, AFL ('10, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. That Respondent's discharge of employee DeboraBurgess on April I1 1977. did not constitute an unfair laborpractice in violation of' Section 8(a){ I ) and (3) of the Act.4. hat Respondent in this case, has not otherwise vio-lated the Act.Ulpon the foregoing findings of fiact, conclusions of' law.and the entire record, and pursuant to Section 10(c) of theAct I hereby issue the following recommended:ORDER42The complaint herein is dismissed in its entirety." In the event no exceptions are tiled as provided hb Sec. 1246 l I heRules and Regulations of he National Labor Relations Board. the findings.conclusions, and recommended Order herein shall. as protidcd in Sec 102 48otf the Rules and Regulations. he adopted h he Board and become itsfindings, conclusions. and Order and all oblectlions thereto h;all he deenmed"aived lor all purposes18